DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 12/16/2020, where applicant amended claims 1, 12, and 20; canceled claims 2 and 13; and claims 1, 3-12, and 14-20 are currently pending.


Allowable Subject Matter
Claims 8-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reasons for the indication of allowable subject matter was provided in the previous office action and will not be repeated herein.


Response to Arguments
Applicant’s arguments, see pg. 13, filed on 12/16/2020, with respect to previous rejection of claim 1 under 35 U.S.C. § 102 have been fully considered.  Applicant argued that Swanson does not teach virtual reality environment.  Applicant specifically argued that the virtual environment is “clearly different from the virtual reality environment”.  Examiner respectfully disagreed.  The claim as currently amended, does not include any limitation that defines the virtual reality object as nothing more than a computer generated virtual object.  Under the broadest reasonable interpretation, a virtual reality object is any virtual object reside within a virtual environment where the user can interact with.  Therefore, the virtual object of Swanson is functionally equivalent to the virtual reality object, where the user can interact with said virtual object, e.g., rotate the virtual object, in the virtual environment.
Applicant further argued, see pg. 13-14, that “the user of a VR system usually needs to wear a head mounted display (HMD) for showing VR contents” and “In this case, the VR system usually interacts with the user by detecting the user pose, gesture and/or VR controller motion, rather than let the user the interact with the VR environment via touching the display”.  Therefore, the object in Swanson is not a VR object.  Examiner respectfully disagreed.  As admitted by applicant, a user usually needs to wear a HMD and that the system usually interacts with user through user pose, gesture, and/or VR controller motion; however, these are neither inherent nor required.  In another words, the user is not required to wear a HMD in order to see 
Applicant further argued, see pg. 14-15, that Swanson does not teach “moving the cursor on the operable object in response to a movement of a controller” and “moving the operable object according to the movement of the controller in response to a movement triggering event”.  Applicant further argued that “using a finger to move/drag the rotation tool” on the touch screen is completely different than “move cursor on the operable object in response to a movement of a VR controller”.  Examiner respectfully disagreed and would like to point out that the claim has not been amended to include the limitation and/or element to differentiate the VR controller from the rotation tool of Swanson, see examiner’s response above.  Examiner would also like to point out that it is well known by one of ordinary skill in the art to utilize a device with 
As such, for the above reasons, Swanson teaches all of the limitations of claim 1.

Applicant’s arguments, see pg. 15, with respect to previous rejection of claims 12 and 20 under 35 U.S.C. § 102 have been fully considered.  Applicant argued that Swanson does not teach all of the limitations as argued for claim 1 above; therefore claims 12 and 20 are patentable over the cited prior art.  Examiner respectfully disagreed as claims 12 and 20 include substantially similar limitations as claim 1.  Therefore, the rejection is maintained for claims 12 and 20 with the rationale set forth above.

Applicant’s arguments, see pg. 16, that dependent claims 3-11 and 14-19 are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, the rejections of the dependent claims are maintained with the rationale set forth above.

Applicant’s arguments, see pg. 16, that the instant application is in condition for allowance as all formal matters have been addressed.  However, the rejection of the independent claims are maintained with rationale set forth above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al., (US 20160092080 A1) (hereinafter Swanson).

Referring to claim 1, Swanson teaches an object manipulating method, comprising: 
in response to an operable object is selected (“When the user selects the water tower 101”; ¶ [0021], fig. 1A), showing a cursor on the operable object (“a rotation bubble 105 is drawn on a plane perpendicular to the axis of rotation of the water tower 101…the rotation bubble 105…include pointing indicators 106”; ¶ [0021], fig. 1A.  The examiner interprets the cursor as the pointing indicator 106), wherein the operable object is a virtual reality object in a virtual reality environment (“Embodiments disclosed herein provide systems, methods, and computer program products to rotate virtual objects within a virtual environment”; ¶ [0005]; “The object 101 may be part of a game or other computer program which allows users to manipulate objects on a virtual canvas or environment”; ¶ [0020], fig. 1A.  The examiner notes, under broadest reasonable interpretation, a virtual object in a virtual environment is functionally equivalent to a virtual reality object in a virtual reality environment as they are both ; 
moving the cursor on the operable object in response to a movement of a controller (“When the user drags the rotation tool 107 to a new area on the screen 110, the selected object rotates to follow (or mimic) the movement of the rotation tool”; ¶ [0022], fig. 1A; “user moves the rotation tool 107, the water tower 101 (and circles 102-104) rotates such that the pointing indicator 106 of the rotation bubble 105 points at the pointing indicator 108 of the rotation tool 107”; ¶ [0023], figs. 1A-B.  The examiner interprets the controller as the rotation tool 107.), wherein the controller is a virtual reality controller of a virtual reality system (“Embodiments disclosed herein provide systems, methods, and computer program products to rotate virtual objects within a virtual environment…responsive to receiving input from the touch screen display, moving the rotation tool from a first location to a second location on the touch screen display as specified by the received input, and responsive to the movement of the rotation tool, rotating the first virtual object within the virtual environment based on the movement of the rotation tool”; ¶ [0005]);  5and 
moving the operable object according to the movement of the controller in response to a movement triggering event (“user moves the rotation tool 107, the water tower 101 (and circles 102-104) rotates”; ¶ [0023], figs. 1A-B.  The examiner interprets the movement triggering event as the movement input of the rotational tool 107 made by the user.)
10
claim 3, Swanson further teaches the method according to claim 1, further comprising: 
adjusting a configuration value corresponding to the operable object according to a rotation degree of the operable object (“a direction may be defined in the settings 311 that indicates the south-facing side of the object may be the "front" face of the objects.  As another example, a specified angle may be used as the "front" face of the objects, such as 90 degrees”; ¶ [0044]).

Referring to claim 4, Swanson further teaches the method according to claim 1, wherein the operable object is disposed with a visual window for showing the cursor (“embodiments disclosed herein maintain camera pan and zoom controls while users rotate or move objects.  The ‘camera’ may generally provide a view of a virtual environment the user is interacting with”; ¶ [0018].  The examiner interprets the visual window as the view of the virtual environment, or generally known in the art as viewport such as the view shown in figures 1A-D.), and the step of moving the cursor on the operable object 15in response to the movement of the controller comprising: 
moving the cursor in the visual window in response to the movement of the controller (“user moves the rotation tool 107, the water tower 101 (and circles 102-104) rotates”; ¶ [0023], figs. 1A-D).

Referring to claim 5, Swanson further teaches the method according to claim 4, wherein the operable object is rotatable on a rotation axis (as shown in figures 1A-D, the water tower 101 is rotatable around a vertical axis; figs. 1A-D), and the step of moving the cursor in the visual window in response to the 20movement of the controller comprising: 
retrieving a plurality of controller vectors consecutively inputted by the controller after the cursor is shown at a first position in the visual window (“FIG. 1C illustrates the touch display 110 as the user has moved the rotation tool 107 to a new position.  As shown, the user has moved the rotation tool 107 such that it is approximately due north of the water tower 101… As the user moves the rotation tool 107, the water tower 101 (and circles 102-104) rotates such that the pointing indicator 106 of the rotation bubble 105 points at the pointing indicator 108 of the rotation tool 107”; ¶ [0026], figs. 1A-D.  The examiner interprets the plurality of controller vectors as each position that the rotation tool 107 moves to, e.g., approximately due west of the water tower 101, approximately due north of the water tower 101, or approximate due east of the water tower 101 as shown in figures 1A-D.); 
for a first controller vector of the controller vectors, obtaining a first rotation component of the first controller vector on the rotation axis of the movement of the controller (“FIG. 1C illustrates the touch display 110 as the user has moved the rotation tool 107 to a new position…the user has moved the rotation tool 107 90 degrees counter-clockwise (or 270 degrees clockwise) from the position in FIG. 1B relative to the water tower 101 (or a center point thereof)”; ¶ [0026], figs. 1A-D.  The examiner interpret the first controller vector as the position of the rotation tool 107 shown in fig. 1B.); 
for a second controller vector of the controller vectors, obtaining a second rotation component of the second controller vector on the rotation axis of the movement of the controller, wherein the second controller vector is subsequent to the first controller vector (“FIG. 1C illustrates the touch display 110 as the user has moved the rotation tool 107 to a new position…the user has moved the rotation tool 107 90 degrees counter-clockwise (or 270 degrees clockwise) from the position in FIG. 1B relative to the water tower 101 (or a center point thereof)”; ¶ [0026], figs. 1A-D.  The examiner interpret the first controller vector as the new position of the rotation tool 107 shown in fig. 1C.); 
obtaining a rotation component difference between the first rotation component and the second rotation component (“the user has moved the rotation tool 107 such that it is approximately due north of the water tower 101.  Stated differently, the user has moved the rotation tool 107 90 degrees counter-clockwise (or 270 degrees clockwise) from the position in FIG. 1B relative to the water tower 101 (or a center point thereof)”; ¶ [0026], figs. 1A-D); and 
5moving the cursor from the first position to a second position based on the rotation component difference (“the water tower 101 (and circles 102-104) rotates such that the pointing indicator 106 of the rotation bubble 105 points at the pointing indicator 108 of the rotation tool 107.  As such, the pointing indicator 106 of the rotation bubble 105 is pointing due north, while the pointing indicator 108 of the rotation tool 107 is pointing due south”; ¶ [0026], figs. 1A-D).

Referring to claim 6, Swanson further teaches the method according to claim 4, wherein the operable object is rotatable on a rotation axis (as shown in figures 1A-D, the water tower 101 is rotatable around a vertical axis; figs. 1A-D), and the step of moving the operable object according to the movement of the controller in response to the movement triggering event comprising: 
10retrieving a plurality of controller vectors consecutively inputted by the controller in response to the movement triggering event (“FIG. 1C illustrates the touch display 110 as the user has moved the rotation tool 107 to a new position.  As shown, the user has moved the rotation tool 107 such that it is approximately due north of the water tower 101… As the user moves the rotation tool 107, the water tower 101 (and circles 102-104) rotates such that the pointing indicator 106 of the rotation bubble 105 points at the pointing indicator 108 of the rotation tool 107”; ¶ [0026], figs. 1A-D.  The examiner interprets the plurality of controller vectors as each position that the rotation tool 107 moves to, e.g., approximately due west of the water tower 101, approximately due north of the water tower 101, or approximate due east of the water tower 101 as shown in figures 1A-D.); 
for a first controller vector of the controller vectors, obtaining a first rotation component of the first controller vector on the rotation axis of the movement of the controller (“FIG. 1C illustrates the touch display 110 as the user has moved the rotation tool 107 to a new position…the user has moved the rotation tool 107 90 degrees counter-clockwise (or 270 degrees clockwise) from the position in FIG. 1B relative to the water tower 101 (or a center point thereof)”; ¶ [0026], figs. 1A-D.  The examiner interpret the first controller vector as the position of the rotation tool 107 shown in fig. 1B.); 
for a second controller vector of the controller vectors, obtaining a second rotation 15component of the second controller vector on the rotation axis of the movement of the controller, wherein the second controller vector is subsequent to the first controller vector (“FIG. 1C illustrates the touch display 110 as the user has moved the rotation tool 107 to a new position…the user has moved the rotation tool 107 90 degrees counter-clockwise (or 270 degrees clockwise) from the position in FIG. 1B relative to the water tower 101 (or a center point thereof)”; ¶ [0026], figs. 1A-D.  The examiner interpret the first controller vector as the new position of the rotation tool 107 shown in fig. 1C.); 
obtaining a rotation component difference between the first rotation component and the second rotation component (“the user has moved the rotation tool 107 such that it is approximately due north of the water tower 101.  Stated differently, the user has moved the rotation tool 107 90 degrees counter-clockwise (or 270 degrees clockwise) from the position in FIG. 1B relative to the water tower 101 (or a center point thereof)”; ¶ [0026], figs. 1A-D); and 
rotating the operable object along the rotation axis based on the rotation component difference (“the water tower 101 (and circles 102-104) rotates such that the pointing indicator 106 of the rotation bubble 105 points at the pointing indicator 108 of the rotation tool 107”; ¶ [0026], figs. 1A-D).

Referring to claim 7, Swanson further teaches the method according to claim 6, further comprising: 
adjusting a configuration value corresponding to the operable object according to a moving degree of the operable object (“a direction may be defined in the settings 311 that indicates the south-facing side of the object may be the "front" face of the objects.  As another example, a specified angle may be used as the "front" face of the objects, such as 90 degrees”; ¶ [0044]).

Regarding claims 12 and 14-18, these claims recite the host device that performs the steps of the method of claims 1 and 3-7 respectively; therefore, the same rationale of rejection is applicable.  Claim 12 being a device claim and includes a storage circuit, storing a plurality of modules; a processor, coupled to the storage circuit and accessing the modules limitations.  Swanson further teach such a processor 304 connected via a bus 320 to a memory 306”; ¶ [0035], fig. 3.  As shown in figure 3, the memory 306 includes the rotation tool 107 and the application 360.)

Regarding claim 20, the instant claim recites the non-transitory computer readable storage medium, recording an executable computer program to be loaded by a host device to perform the steps of the method of claim 1; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20190129607 (Saurabh) – discloses a method of interacting with a virtual object such as a knob in a virtual reality environment, where the user wears a head mounted VR device to see the virtual environment.
US 20190121500 (Liddell) – discloses a method of interacting with rotatable dial-type virtual widget.
US 20180218538 (Short) – discloses a virtual reality system presenting a virtual reality environment comprising virtual object(s), e.g., 3D model(s), that the user interacts with.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142